Case 2:19-cr-04741-VJ1 Document1 Filed 10/25/19 Page 1of5

AO 91 (Rev. 01/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
District of New Mexico

 

United States of America )
Vv. )
) Case No: IQ- MI: 4g (5
Salvador RODRIGUEZ
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief. On or about
the date of October 23, 2019 in the county of Dona Ana in the State and District of New Mexico,
the defendant violated 8 U.S.C. §
1324(a)(1)(A)(Cii)(Transporti 1324(a)(1 WAV) nspiracy to Violate 1324 - All subsections),
an offense described as follows:

engaged in a conspiracy to commit a violation of 8 USC 1324(a)(1)(a)(v)() Conspiracy, to wit: 8 USC 1324(a)(1)(a)(il)
Transporting, knowing or in reckless disregard of the fact that, ALIENS, had come to, entered, or remained in the United
Sates in violation of law, transport, or move or attempt to transport or move such aliens within the United States by means
of transportation or otherwise, in furtherance of such violation of law

This criminal complaint is based on these facts:
On 10/23/2019, a Border Patrol Agent (BPA) was assigned line watch duties in zone 15 of the Santa Teresa Station's area
of responsibility. At approximately 8:49 pm, Sector Radio advised of sensor activation near the Cattle Pens area. Another
BPA responded to the area and stated that a black in color sedan was leaving the area and matched the time frame of the
sensor activation. The BPA stated that the vehicle was traveling north bound on Pete Domenici Highway. At the same
time, a BPA confirmed an entry of several subjects and stated that the footprints ran north and disappeared at Binational
Avenue. This area is commonly used by illegal aliens to enter illegally, load into vehicles and abscond.

&] Continued on the attached sheet.
gre | 4_Sf.- 7
- - of

= Complainant's signature

Charles O. Morales Agent

Printed name and title

Sworn to before me and signed in my presence.

Date: October 25, 2019

 

 

City and state: Las Cruces, N.M. U.S. MAGISTRATE JUDGE

 

Printed name and title
Case 2:19-cr-04741-VJ1 Document1 Filed 10/25/19 Page 2 of 5

CONTINUATION OF CRIMINAL COMPLAINT

STATE AND DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA

V.
Salvador RODRIGUEZ

Continuation of Statement of Facts:

A BPA responded to the area and did not encounter the vehicle but continued to travel north bound on Pete Domenici
highway in an attempt to locate the sedan. The BPA relayed his location to other BPA's in the area as he was passing
Strauss Rd. and coming up to Airport Rd.

A BPA, who was assigned as a flight observer to fixed wing aircraft RC-26, stated that he may have located the sedan
due to him driving erratically. The BPA further stated that the vehicle was several vehicles in front of the BPA's location
and was traveling north bound through the construction zone on Pete Domenici highway already past an area known as
"The Wall". The BPA flight observer maintained constant visual contact with vehicle and observed the vehicle turn
eastbound on Upper Valley Rd. The sedan was observed traveling east on Upper Valley Rd, and at the intersection of
Gomez Rd., it collided with another vehicle. The BPA flight observer relayed over the radio to contact Emergency Medical
Services as the vehicle had been involved in a collision. The BPA flight observer further stated that the driver and the
passenger absconded from the scene by running into the neighborhood.

As a BPA arrived to the scene, he saw the vehicle had indeed collided with a pick-up truck at the intersection of Upper
Valley Rd and Gomez Rd. The BPA observed four subjects standing outside the vehicle, the BPA identified himself as a
Border Patrol Agent and began to ask the subjects if they had injuries. All subjects responded in the Spanish language
that they had minor injuries. The BPA saw two other subjects inside the vehicle and asked them to step out if they could.
One of the subjects exited on his own and the BPA identified himself as a Border Patrol Agent and asked the subject if he
had injuries. The subject responded in Spanish that he had pain on his right side.

Moments later, other BPA's arrived on scene and assisted the subject left inside the vehicle. The BPA along with
BORTAC Agents began to provide medical care to the subject. Emergency medical care was requested for three
subjects. A BPA questioned the subjects as to their nationality, six responded to being from Honduras and one from
Mexico.

At the same time, the BPA flight observer maintained visual contact of the driver and instructed a BPA of his location. A
BPA with the guidance of the BPA flight observer encountered the subject hiding by a bush inside the yard of house. The
BPA identified himself as a United States Border Patrol Agent and questioned the subject as to his citizenship. The
subject stated that he was a United States Citizen. The BPA questioned the subject if he had any injuries and responded
"yes". The BPA requested Emergency Medical Services for the subject.

At approximately 9:27 pm, all of the subjects were placed under arrest. Three Hondurans and one Mexican national were
transported to the Santa Teresa Station for processing by a BPA. Three Hondurans and the driver were transported to
area hospital for further medical evaluation.

PRINCIPAL DRIVER STATEMENT (RODRIGUEZ, Salvador):

On October 24, 2019, RODRIGUEZ was transported back to the Santa Teresa Border Patrol Processing Facility from the
hospital. RODRIGUEZ agreed to answer questions and made the following post Miranda statement, but not verbatim, to a

 
Case 2:19-cr-04741-VJ1 Document1 Filed 10/25/19 Page 3 of5

BPA regarding his involvement in the aforementioned alien smuggling scheme.

RODRIGUEZ stated that about two weeks ago, his friend, introduced him to a female who smuggles illegal aliens into the
United States. RODRIGUEZ stated that he is not sure what her name is. RODRIGUEZ stated that the female also sells
drugs and has a friend who she uses to intimidate people when they do not want to pay her money. RODRIGUEZ further
stated that the female lives in some rundown apartments in El Paso, Texas.

RODRIGUEZ stated that on October 23, 2019, he received a call from the female asking if he could go pick up seven
illegal aliens who she had just smuggled across the border. RODRIGUEZ stated that the female sent him a text message
with the illegal alien's location and told him they were ready to be picked up. RODRIGUEZ stated he agreed to pick them
up and female gave him $20 USD so he could put gas in his vehicle. RODRIGUEZ stated that the female was going to
pay him additional money to pick up the illegal aliens but was not sure how much.

RODRIGUEZ stated he picked up his friend and began driving to the area where the illegal aliens where located.
RODRIGUEZ stated that his friend was using his phone to talk to the female while he was driving. RODRIGUEZ stated
that his friend knew that they were going to pick up illegal aliens and that his friend was going to be paid as well.
RODRIGUEZ stated that his friend knows a lot more of the smuggling scheme than he does because his friend has
known the female longer.

RODRIGUEZ stated that when they arrived to the location, the area appeared very dark and was located next to a port of
entry. RODRIGUEZ stated that they parked off to the side of the road for approximately two minutes before several
subjects emerged from the desert and boarded his vehicle. RODRIGUEZ stated he became very nervous and scared so
drove out of the area at a high rate of speed. RODRIGUEZ admitted he was driving unsafe and began weaving through
traffic to avoid Border Patrol. RODRIGUEZ stated that as he was driving, the female called him and instructed him to take
the illegal aliens to her house. The female told him to make sure no one gets off because she needed to get her money.
RODRIGUEZ stated that while attempting to avoid Border Patrol, he lost control of his vehicle and crashed into a truck.
RODRIGUEZ stated that he ran from the scene because he knew he had screwed up and did not want to go to jail.
RODRIGUEZ stated that he was eventually found and arrested by Border Patrol.

RODRIGUEZ stated that his friend also ran from the scene and was not arrested. Border Patrol Agents presented
RODRIGUEZ with a student identification card belonging to a person that was found in the vehicle. RODRIGUEZ
confirmed to BPA's that the identification belongs to his friend, the person that ran and wasn't arrested.

Material Witness #1 Statement:

On October 24, 2019, BPA's interviewed Material Witness #1 at the Santa Teresa Border Patrol Processing Facility. A
BPA advised Material Witness #1 of his Miranda Rights in the Spanish language using government form |-214 and
Material Witness #1 signed, acknowledging that he understood his rights and was willing to answer questions without the
presence of an attorney.

On October 24, 2019, Material Witness #1, made the following post Miranda statement, but not verbatim, to BPA's
regarding his involvement in the aforementioned alien smuggling scheme.

Material Witness #1 stated that he is a Mexican National and a citizen of that country by birth. Material Witness #1 stated
that he made arrangements with a local smuggler in Ciudad Juarez. Material Witness #1 stated that he was taken to the
International U.S./Mexico border fence and was instructed to jump the fence and run north towards a black vehicle that
was parked. Material Witness #1 stated that he did as instructed along with six other subjects. Material Witness #1 stated
that he was possibly the fifth to get into the vehicle and he sat on top of someone already in the vehicle.

Material Witness #1 stated that the driver since he got in the vehicle he noticed the driver was driving recklessly. Material
Witness #1 stated that a few minutes later the recklessness got worse and he though they were going to die. Material
Witness #1 stated that some of the passengers were telling the driver to stop, but they were ignored by the driver. Material
Witness #1 stated that the driver and the passenger were arguing as they were talking to a female on the phone.

Material Witness #1 stated he was inside the vehicle at the time they hit the pickup truck

Material Witness #2 Statement:

On October 24, 2019, BPA's interviewed Material Witness #2 at the Santa Teresa Border Patrol Processing Facility. A
 

Case 2:19-cr-04741-VJ1 Document1 Filed 10/25/19 Page 4 of5

BPA advised Material Witness #2 with his Miranda Rights in the Spanish language using government form I-214 and
Material Witness #2 signed, acknowledging that he understood his rights and was willing to answer questions without the
presence of an attorney.

On October 24, 2019, Material Witness #2 made the following post Miranda statement, but not verbatim, to Agents BPA's
regarding his involvement in the aforementioned alien smuggling scheme.

Material Witness #2 stated he is a National and citizen of the county of Honduras by the virtue of birth. Material Witness
#2 stated he made arrangements with a local smuggler in Ciudad Juarez. Material Witness #2 stated he was taken to the
International U.S./Mexico border fence by two smugglers. Material Witness #2 stated that once at the fence they were
instructed to look north see a vehicle that just had arrived. Material Witness #2 stated they were given instructions jump
the fence with a ladder and run to a black Chevy Impala. Material Witness #2 stated he did as instructed and he sat on
the rear seat behind the driver and someone else on top of him. Material Witness #2 stated because the position that he
ended in the vehicle was unable to see the driver.

Material Witness #2 stated that the driver was driving without care. Material Witness #2 stated he was inside the vehicle
at the time of the accident.

Material Witness #3 Statement:

On October 24, 2019, BPA's interviewed Material Witness #3 at the Santa Teresa Border Patrol Processing Facility. A
BPA advised Material Witness #3 of his Miranda Rights in the Spanish language using government form 1-214 and
Material Witness #3 signed, acknowledging that he understood his rights and was willing to answer questions without the
presence of an attorney.

On October 24, 2019, Material Witness #3 made the following post Miranda statement, but not verbatim, to BPA's
regarding his involvement in the aforementioned alien smuggling scheme.

Material Witness #3 stated he is a National and citizen of Honduras by virtue of birth. Material Witness #3 stated he made
the arrangements to cross illegally in Ciudad Juarez. Material Witness #3 stated he was taken to the International U.S./
Mexico International Border fence. Material Witness #3 was instructed to jump the fence and run to a black car that they
can see thought the fence while they still on the Mexican side of the fence. Material Witness #3 stated the driver told them
to get in fast however they could. Material Witness #3 stated the driver was driving very badly as soon he took off.
Material Witness #3 stated he was inside the vehicle at the time of the accident.

Material Witness #4 Statement:

On October 24, 2019, BPA's interviewed Material Witness #4 at the Santa Teresa Border Patrol Processing Facility. A
BPA advised Material Witness #4 with his Miranda Rights in the Spanish language using government form I-214 and
Material Witness #4 signed, acknowledging that he understood his rights and was willing to answer questions without the
presence of an attorney.

On October 24, 2019, Material Witness #4 made the following post Miranda statement, but not verbatim, to BPA's
regarding his involvement in the aforementioned alien smuggling scheme.

Material Witness #4 stated he is a National and a citizen of Honduras by virtue of birth. Material Witness #4 stated he
crossed illegally into the United States with the assistance of a smuggler he hire in Ciudad Juarez. Material Witness #4
stated he was told to jump the fence and to run to a black car that he can see from the other side of the fence. Material
Witness #4 stated he did what he was told and sat on middle of the rear seat. Material Witness #4 stated there were too
many of them for the small car, and they ended up with some people on top of each other. Material Witness #4 stated the
way the driver was driving it is a miracle to be alive. Material Witness #4 stated he thought they were going to die.
Material Witness #4 stated there was a time the vehicle was in two wheels moments before the accident. Material Witness
#4 stated he was inside the vehicle at time of the accident.

Material Witness #5- Hospital
Material Witness #6- Hospital
Material Witness #7- Hospital

DISPOSITIONS:
Case 2:19-cr-04741-VJ1 Document1 Filed 10/25/19 Page 5of5

Assistant United States Attorney (AUSA) Nicole Hammond was contacted and was presented the alien smuggling case by
a Border Patrol Agent. AUSA Nicole Hammond approved criminal prosecution for 8 USC 1324 Conspiracy to Transport
and 8 USC 1324 Transporting Aliens unlawfully in the United States on the driver RODRIGUEZ.

Continuation of Statutory Language:

 

SL ACL 1A

Signature of Judicial Officer Signature of Complainant

Morales, Charles O.
Filing Agent
